Dissenting Opinion by
Rhodes, P. J.:
I dissent in this case because I think the matter was within the administrative discretion of the commission. As said in Progress Manufacturing Company, Inc., v. Unemployment Compensation Board of Review, 406 Pa. 163, 167, 176 A. 2d 632, 634: “The appellate courts do not exist to re-try factual matters better left to determination by the administrative agencies charged with hearing the cases, and we should not begin to alter this approach now.”
Montgomery, J., joins in this dissent.